                                          Case 2:20-cv-02211-JAD-EJY Document 8 Filed 02/24/21 Page 1 of 2




                                      1   JACOB CLARK, ESQ.
                                          Nevada State Bar No. 15196
                                      2   GORDON REES SCULLY MANSUKHANI, LLP
                                          300 South 4th Street, Suite 1550
                                      3
                                          Las Vegas, Nevada 89101
                                      4   Telephone: (702) 577-9300
                                          Direct Line: (702) 577-9344
                                      5   Facsimile: (702) 255-2858
                                          Email: jclark@gordonrees.com
                                      6
                                          Attorneys for Defendants,
                                      7
                                          MCCARTHY, BURGESS & WOLFF, INC. &
                                      8   CROWN ASSET MANAGEMENT, LLC

                                      9                               UNITED STATES DISTRICT COURT
                                     10                                      DISTRICT OF NEVADA
                                     11
                                          Thomas Bodovinac, Individually and on          CASE No. 2:20-cv-02211-JAD-EJY
Gordon Rees Scully Mansukhani, LLP




                                     12
                                          Behalf of All Others Similarly Situated,
    300 S. 4th Street, Suite 1550




                                     13
       Las Vegas, NV 89101




                                                         Plaintiff,                      DEFENDANT CROWN ASSET
                                     14                                                  MANAGEMENT, LLC’S CONSENT
                                                 v.                                      MOTION FOR EXTENSION OF TIME TO
                                     15                                                  FILE RESPONSE TO COMPLAINT
                                     16   McCarthy, Burgess & Wolff, Inc., Crown
                                          Asset Management, LLC                          (FIRST REQUEST)
                                     17
                                          and John Does 1-25,
                                     18
                                                         Defendant(s).
                                     19

                                     20

                                     21          COMES NOW, Defendants McCARTHY, BURGESS & WOLFF, INC. (“MB&W”) and
                                     22   CROWN ASSET MANAGEMENT, LLC (“Crown”), by and through the undersigned counsel,
                                     23   and moves this Honorable Court on consent of Plaintiff to extend the time in which to file their
                                     24   responses to Plaintiff’s Complaint to March 1, 2021. MB&W’s responsive pleading was
                                     25   originally due on January 21, 2021. Crown’s responsive pleading was originally due on February
                                     26   11, 2021. Gordon & Rees was recently retained to defend both Crown and MB&W in this action
                                     27

                                     28

                                                                                         -1-
                                          Case 2:20-cv-02211-JAD-EJY Document 8 Filed 02/24/21 Page 2 of 2



                                          and therefore respectfully seeks this extension. Plaintiff’s counsel consents to this request.
                                      1
                                                 DATED this 24th day of February 2021.
                                      2

                                      3
                                                                                            GORDON REES SCULLY
                                      4                                                     MANSUKHANI LLP

                                      5                                                     /s/ Jacob Clark
                                                                                            JACOB CLARK, ESQ.
                                      6                                                     Nevada State Bar No. 15196
                                                                                            300 South 4th Street, Suite 1550
                                      7
                                                                                            Las Vegas, Nevada 89101
                                      8                                                     Attorneys for Defendants,
                                                                                            MCCARTHY, BURGESS & WOLFF, INC. &
                                      9                                                     CROWN ASSET MANAGEMENT, LLC
                                     10

                                     11
Gordon Rees Scully Mansukhani, LLP




                                     12
                                                                                           IT IS SO ORDERED.
    300 S. 4th Street, Suite 1550




                                     13
       Las Vegas, NV 89101




                                     14

                                     15                                                    __________________________________
                                     16                                                    U.S. MAGISTRATE JUDGE

                                     17                                                    Dated: February 24, 2021
                                     18
                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28

                                                                                          -2-
